Citation Nr: 0401056	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-02 488	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including chronic obstructive pulmonary disease and 
asthma, including as a manifestation of undiagnosed illness.  

2.  Entitlement to a rating higher than 10 percent for 
tension headaches with associated migraine features before 
February 5, 2000.  

3.  Entitlement to a rating higher than 30 percent for 
tension headaches with associated migraine features from 
February 5, 2000.  

4.  Entitlement to a compensable rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
January 1990, including duty in Southwest Asia from October 
1990 to May 1991 during the Persian Gulf conflict.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March  2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for service connection for asthma, entitlement to an 
increased rating in excess of 
10 percent for tension headaches, and entitlement to a 
compensable rating for allergic rhinitis.  The veteran 
testified at a hearing at the RO in March 2001 in connection 
with her appeal and later testified before the undersigned at 
a Travel Board hearing at the RO in June 2003.  

A September 2001 RO rating decision raised the rating for 
headaches from 10 percent to 30 percent from February 5, 
2000.  Despite the partial allowance of the claim, the appeal 
as to this issue remains before the Board because the veteran 
remains potentially entitled to a rating higher than 30 
percent.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (a rating decision issued after a 
notice of disagreement which grants less than the maximum 
rating available does not "abrogate the pending appeal).  The 
periods before and after the February 5, 2000, effective date 
of the 30 percent rating will be separately considered.  

As originally developed by the RO, the appeal included the 
additional issues of entitlement to service connection for 
sleep disturbances and entitlement to service connection for 
memory problems.  At her June 2003 Travel Board hearing the 
veteran withdrew her appeal as to these issues and neither 
matter will be addressed herein.  

While the appeal as to the above issues was pending, the RO, 
by an October 2002 rating decision, denied service connection 
for a number of additional disabilities and notified the 
veteran of her procedural and appellate rights.  In a May 
2003 statement, the veteran asked that an enclosed attachment 
of medical evidence be reviewed in connection with her claims 
as to several of the issues denied in October 2002.  However, 
since the statement did not specifically refer to the October 
2002 rating decision or indicate that she disagreed with the 
determinations made therein, the Board finds that it did not 
constitute a notice of disagreement that would initiate an 
appeal as to these issues.  See 38 C.F.R. § 20.201 (2003).  
(A notice of disagreement is a written communication from a 
claimant or representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the notice of 
disagreement must be in terms which can be easily construed 
as disagreement with that determination and a desire for 
appellate review); see also Gallegos v. Gober, 14 Vet. App. 
50 (2000), reversed sub nom Gallegos v. Principi, 283 F. 3d 
1309 (Fed. Cir. 2002).  The veteran's May 2003 statement and 
accompanying evidence are referred to the RO for appropriate 
action, including clarification as to whether the veteran is 
seeking to reopen her claims as to the referenced 
disabilities.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional actions are necessary 
before the issues on appeal may be reviewed by the Board.  



Adequacy of VCAA notices 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period specified in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court reached a conclusion similar to that stated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9) which held that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Pursuant to the VCAA, the RO sent the veteran a letter in 
March 2001 to provide the notice required by the new law.  
However, the letter specified a 60-day reply deadline and did 
not clearly explain that further adjudication of the claims 
must be deferred until the full year allowed by statute had 
expired.  By failing to fully apprise the veteran of her 
statutory rights, the letter was misleading under the 
guidelines established by the PVA decision.  A similar letter 
sent in May 2003 was deficient for the same reason, and the 
one-year reply period required following that notice has not 
yet expired.  

Therefore, since the case is being remanded for additional 
evidentiary development involving the claim, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, the law allows her a 
full year in which to respond to a VCAA notice.  

Development of the evidence 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  
Follow-up action may be required.  

With respect to her headache disability, the veteran 
testified at her Travel Board hearing that her headaches were 
at one time complicated by a form of hemiplegia that put her 
in danger of a stroke.  A change of medication had brought 
about much improvement, but she related that she sometimes 
had weakness of her arm and dragged a leg when she has 
headaches.  She has not been examined by VA since February 
2000 and her representative requested that a current VA 
examination be conducted.  The Board agrees that a current 
examination should be performed in connection with the 
appeal.  

As to the asthma claim, the veteran related that after 
returning from the Persian Gulf she began to experience 
episodes of congestion, difficulty breathing, coughing fits, 
and allergies.  She also reports that she underwent a Persian 
Gulf Registry examination.  The report of such examination is 
not of record and should be obtained.  She also indicated 
that the presence of chronic obstructive pulmonary disease 
(COPD) has been shown by X-rays.  Although asthma and COPD 
are definite diagnoses, there remains a question as to 
whether the veteran has any respiratory symptoms that qualify 
as manifestations of undiagnosed illness under the provisions 
of law applicable to undiagnosed illnesses affecting Persian 
Gulf veterans.  See 38 U.S.C.A. § 1117.  Regardless of 
whether entitlement to service connection for an undiagnosed 
illness is established, she remains entitled to establish 
service connection on the basis of direct service incurrence 
if warranted by the evidence.  The Board believes that a 
current VA examination should be performed to provide 
additional information for use in adjudicating the claim on 
either basis.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  All reports associated with the 
veteran's reported Persian Gulf Registry 
examination should be obtained for the 
record.  

2.  The veteran should be scheduled for a 
special VA neurological examination to 
ascertain the current severity of the 
veteran's service-connected tension 
headaches with associated migraine 
features.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should address the following:  

The examiner should fully 
describe all headaches and 
other manifestations associated 
with the service-connected 
headache disability.  Complete 
information concerning the 
frequency and severity of the 
headaches and any associated 
neurological manifestations 
should be reported in detail.  

3.  The veteran should be scheduled for a 
special VA respiratory examination to 
ascertain the nature and etiology of all 
current respiratory pathology.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should address the following and 
provide a full statement of the basis for 
the conclusions reached:  

(a)  All current respiratory 
pathology should be identified 
and described in detail.  

(b)  The examiner should state 
whether the veteran has 
symptoms that cannot be 
attributed to a known 
diagnosis.  For each such 
symptom, the examiner should 
express a conclusion as to 
whether such symptom 
constitutes an undiagnosed 
illness.  

(c)  For each respiratory 
disorder for which a diagnosis 
is established, the examiner 
should express a conclusion as 
to whether it is more likely 
than not, as likely as not, or 
less likely than not that such 
disorder had its onset in 
service or is related to 
service.  

4.  The veteran should be scheduled for a 
special VA examination to ascertain the 
current severity of manifestations of 
allergic rhinitis.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.  

5.  Review the claims file and ensure 
that all VCAA notice and duty to assist 
obligations (including any physical 
examinations deemed necessary) have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

6.  Readjudicate the issues on appeal, to 
include whether service connection is 
warranted for a respiratory disorder as 
due to undiagnosed illness.  If any 
determination is adverse to the veteran, 
she and her representative should be 
provided with a supplemental statement of 
the case and allowed a reasonable period 
of time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to satisfy the requirements of the law and 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

